The opinion of the court was pronounced by
Williams, Ch. J.
— This is an action on note, given to the selectmen of the several towns, who sue as plaintiffs. By the statute passed in 1817, all actions which are given by law to the selectmen, must be brought in the name of the town.
The person in whom is the legal interest in a contract, must usually bring the action thereon; and in, promissory notes, the legal interest is in the person to whom they are made payable. In actions also on promissory notes, no consideration need be proved unless they are impeached, by some proof of the want of a consideration ; and in the absence of all other testimony save the note itself, the inference is, that it was founded on a sufficient consideration proceeding from the person who appears on the face of it, as the person to whom it is made payable.
This action, by force of the statute above mentioned, is rightly brought in the name of the plaintiffs. The note purports to be for value received : The inference is, that the consideration proceeded from the plaintiffs, or that it was given to them by those from whom it proceeded — that the defendant has received the value or amount thereof. He must pay it then according to its tenor, unless he has impeached or invalidated it by the facts which he has proved.
In examining this and every other case coming from the county court, where the issue was tried by the court, we can only notice the facts which were found by them, and which by the exceptions appear to have been so found'; and unless it appears from those facts that they erred in-law in rendering the judgment which they gave, their judgment must be affirmed. It is not sufficient or proper to state the testimony merely, nor do we ever re-examine their opinion on judgment, upon a question of fact.
*169In the present case, it appears that in the year 1819, several persons associated together for the purpose of killing wolves, and as they were entitled to and received a bounty from the state for every wolf killed, the money thus received was deposited with the defendant, who gave his note therefor, in May, 1819, payable to a committee appointed by the associates. It appears that subsequently another committee was appointed to look up and secure the bounty money which had been received; and that two of the committee, on the 31st of May, 1827, took the note on which this suit is brought. The precise nature of the authority .given to the committee does not appear, nor are there any facts presented or proved by which it appears, either that the committee were not regularly appointed— that they did not all agree in taking the note in question, or that the associates were dissatisfied with their doings ; nor does it appear that the towns to whose selectmen the notes were made payable, ever dissented or disagreed thereto — on the contrary, if it were proper for us to draw an inference of fact, we should say, that every person interested has acquiesced in their proceedings, and very probable the county court drew the same inference.
There are no facts which call upon us to consider the question whether towns, as such, can take as trustees, or who is the cestui-que-trust, or what disposition is to be made of the money when collected. The defendant has received the money long since — has executed his note therefor — . has never been called on by the original associates, or any one authorized by them, nor have they taken any measures to collect the same. The plaintiffs, for ought that appears, were willing to receive the money; and the defendant was willing they should. There is no reason, therefore, why judgment should not be rendered against him for the amount of the note which he gave.
The judgment of the county court is affirmed.